UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1282



GEORGE MINNS; REJESH PATEL,

                                            Plaintiffs - Appellants,

          versus


VIRGINIA ALCOHOL BEVERAGE CONTROL BOARD, a
state agency of the Commonwealth of Virginia;
JAMES   E. EDWARDS, SR., individually and in
his official capacity as a Special Agent of
the Virginia Alcohol Beverage Control Board,
assigned to the Chesapeake District ABC
Regional Office for the Commonwealth of Vir-
ginia; LEON G. COLEMAN, individually and in
his official capacity as the Special Agent in
Charge of the Chesapeake District Office of
the Virginia ABC Board; JAMES SPORE, individ-
ually and in his official capacity as the City
Manager for the City of Virginia Beach; ERNEST
RORRER, individually and in his official
capacity as a Captain on the Virginia Beach
Police Department; MICHAEL ZETO, individually
and in his official capacity as a VIRGINIA
ALCOHOL BEVERAGE CONTROL BOARD, a state agency
of the Commonwealth of Virginia; JAMES E.
EDWARDS, SR., individually and in his official
capacity as a Special Agent of the Virginia
Alcohol Beverage Control Board, assigned to
the Chesapeake District ABC Regional Office
for the Commonwealth of Virginia; LEON G.
COLEMAN, individually and in his official
capacity as the Special Agent in Charge of the
Chesapeake District Office of the Virginia ABC
Board; JAMES SPORE, individually and in his
official capacity as the City Manager for the
City of Virginia Beach; ERNEST RORRER,
individually and in his official capacity as a
Captain on the Virginia Beach Police Depart-
ment; MICHAEL ZETO, individually and in his
official capacity as a Sergeant on the Virgin-
ia Beach Police Department for the City of
Virginia Beach; THOMAS H. BAUM, individually
and in his official capacity as a Sergeant on
the Virginia Beach Police Department for the
City of Virginia Beach; DENNIS K. DORSHIMER,
individually and in his official capacity as a
Master Police Officer on the Virginia Beach
Police Department for the City of Virginia
Beach; ERNIE ROLLINS, individually and in his
official capacity as a City Fire Marshal in
and for the City of Virginia Beach; WILLIAM W.
DAVIS, individually and in his official capac-
ity as a City Fire Marshal in and for the City
of Virginia Beach; ART WALKER, individually
and as a citizen in active participation with
the defendant city officials, as a co-
conspirator with the Virginia Beach Police
Department, and in his official capacity as
the operator of Art Walker Towing Service; ART
WALKER AUTO SERVICE, INCORPORATED, a Virginia
corporation organized under the laws of Vir-
ginia and licensed to tow vehicles in the City
of Virginia Beach; COMMONWEALTH OF VIRGINIA;
THE CITY OF VIRGINIA BEACH,

                                          Defendants - Appellees,

          and


MICHAEL J. OGLESBY, individually and in his
official capacity as the Chief Hearing Officer
of the Virginia Alcohol Beverage Control Board
for the Commonwealth of Virginia; SUSAN R.
STEVICK, individually and in her official ca-
pacity as a Virginia ABC Hearing Officer for
the Virginia Alcohol Beverage Control Board
for the Commonwealth of Virginia; ROBERT J.
HUMPHREYS, individually and in his official
capacity as the Commonwealth’s Attorney in and
for the City of Virginia Beach; ALBERT D.
ALBERI, individually and in his official ca-
pacity as Chief Deputy Commonwealth’s Attor-
ney, in the Office of the Commonwealth’s
Attorney in and for the Cit of Virginia Beach;
J. CURTIS FRUIT, individually and in his

                      2
official capacity as the Clerk of Court, in
and for the Circuit Court for the City of Vir-
ginia Beach; CYNTHIA G. MALBONE, individually
and in her official capacity as a Deputy Clerk
for the Circuit Court for the City of Virginia
Beach,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-96-512)


Submitted:   July 30, 1998               Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. George Minns, Rejesh Patel, Appellants Pro Se. John Patrick
Griffin, Louis Edward Matthews, Jr., OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia; Teresa N. McCrimmon, CITY ATTOR-
NEY’S OFFICE, Virginia Beach, Virginia; Stephen Gerard Test, CLARK
& STANT, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Appellants appeal from the district court’s order denying

relief on their 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Minns v. Spore, No. CA-96-512 (E.D. Va. Jan. 23, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 4